         Case 2:19-cv-02084-ODW-KS Document 3 Filed 03/20/19 Page 1 of 1 Page ID #:12
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Nicholas M. Wajda
 Wajda Law Group, APC
 11400 West Olympic Boulevard, Suite 200M
 Los Angeles, CA 90064
 Telephone: (310) 997-0471




 ATTORNEY(S) FOR:    Plaintiff
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
ANDREW D. FOX and RILEY N. COTTA,                                             CASE NUMBER:

                                                                                        2:19-cv-02084
                                                              Plaintiff(s),
                                     v.
COLLECTO, INC. d/b/a EOS CCA,
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                      ANDREW D. FOX and RILEY N. COTTA
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                         PARTY                                                         CONNECTION / INTEREST
Andrew D. Fox and Riley N. Cotta                                              Plaintiffs
Collecto, Inc. d/b/a EOS CCA                                                  Defendant
Wajda Law Group, APC                                                          Attorney for Plaintiff




         3/20/2019                                         /s/ Nicholas M. Wajda
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Nicholas M. Wajda


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
